         Case 2:19-cv-00048-NDF Document 19 Filed 04/09/19 Page 1 of 5
                                                                                       FILED



                   IN THE UNITED STATES DISTRICT COURT
                                                                                    10:05 am, 4/9/19

                        FOR THE DISTRICT OF WYOMING                               Stephan Harris
                                                                                  Clerk of Court

JIMMIE G. BILES, JR., MD,

                            Plaintiff,
vs.                                            Case No: 19-CV-48-F
JOHN H. SCHNEIDER, JR.;
MICHELLE R. SCHNEIDER;
and MEDPORT, LLC.,

                        Defendants.

      ORDER GRANTING REQUEST FOR PRELIMINARY INJUNCTION
       This matter comes before the Court on Plaintiff’s request for Preliminary

Injunction under Fed. R. Civ. P. 65(a). The Court has considered Plaintiff’s request,

relevant law, testimony and evidence from the Court’s April 4, 2019 hearing, and is fully

informed in the premises. For the following reasons, Plaintiff’s Motion for Preliminary

Injunction is GRANTED.

                                     BACKGROUND

       Roughly seven years ago, this Court entertained a set of cases titled Biles v.

Schneider, No. 2:11-cv-00366-NDF (“Biles v. Schneider I”); and Biles v. Fallon, No.

2:11-cv-00294-NDF. Both cases featured alarming allegations that Defendants John

Schneider and Michelle Schneider had conspired with Lisa Fallon to defame Dr. Jimmie

Biles, Jr. Indeed, Dr. Biles claimed those defendants paid Ms. Fallon to mail defamatory

fliers to 14,239 homes in various Wyoming communities. (Biles v. Schneider I, [Doc. 1]

at ¶ 41; Biles v. Fallon, [Doc. 1] at ¶ 22)]. Ultimately, the parties settled these matters,
         Case 2:19-cv-00048-NDF Document 19 Filed 04/09/19 Page 2 of 5



and the Court dismissed both cases with prejudice. (Biles v. Schneider I [Doc. 53]; Biles

v. Fallon [Doc. 62]).

       The settlement agreement resolving the prior litigation forms the basis for this suit.

The settlement agreement contained a clause requiring “confidentiality as to the details of

the settlement and any matters not in the Court files or newspapers” and a clause

mandating that the parties could not disparage each other or use surrogates to disparage

one another (Settlement Agreement at ¶¶ 3, 6). Despite these clear contractual provisions,

Dr. Biles claims the defendants or their surrogates have been posting confidential

information and defamatory remarks on Facebook and the internet. (Biles v. Schneider, et

al, No. 19-cv-48-F (Biles v. Schneider II) [Doc. 1] at ¶ 43) at ¶ 33). On March 8, 2019,

Dr. Biles filed suit in this Court for breach of contract, intentional infliction of emotional

distress, and joint enterprise. (Id. at ¶¶ 41-69). In his Complaint, Dr. Biles requested a

temporary restraining order and hearing on preliminary injunction. (Id. at ¶¶ 70-75). The

Court granted his request for a Temporary Restraining Order and heard argument on Dr.

Biles’ Motion for Preliminary Injunction on April 4, 2019. (Doc. 7). After hearing

testimony from Dr. Biles and viewing the disparaging material posted on the internet, the

Court will grant Dr. Biles’ Motion for Preliminary Injunction.

                                       DISCUSSION

       A party seeking a preliminary injunction must show “(1) [he] has a substantial

likelihood of prevailing on the merits; (2) [he] will suffer irreparable injury if [he] is

denied the injunction; (3) [his] threatened injury outweighs the injury that the opposing

party will suffer under the injunction; and (4) an injunction would not be adverse to the

                                              2
         Case 2:19-cv-00048-NDF Document 19 Filed 04/09/19 Page 3 of 5



public interest.” Wiechmann v. Ritter, 44 Fed. Appx. 346, 347 (10th Cir. 2002) (quoting

Country Kids’ N City Slicks, Inc. v. Sheen, 77 F.3d 1280, 1283 (10th Cir. 1996)).

       In this case, Dr. Biles is entitled to a preliminary injunction under the four

elements described above.

Likelihood of Success on the Merits

       First, the settlement agreement mandated that the defendants refrain from

publishing confidential information and defamatory remarks about Dr. Biles. Despite

these clear contractual provisions, Dr. Biles has provided evidence that the named

defendants posted material of this nature on the internet. As such, the Court concludes

Dr. Biles is likely to succeed on the merits of his claims for breach of contract and related

theories of liability.

Irreparable Harm

       Plaintiff must show irreparable harm to obtain a preliminary injunction. “To

constitute irreparable harm, an injury must be certain, great, actual and not theoretical.”

Heideman v. South Salt Lake City, 348 F.3d 1182, 1189 (10th Cir.2003) (citations

omitted). “Irreparable harm is not harm that is merely serious or substantial.” Id. “[T]he

party seeking injunctive relief must show that the injury complained of is of such

imminence that there is a clear and present need for equitable relief to prevent irreparable

harm.” Id. (citation and quotation marks omitted). “It is also well settled that simple

economic loss usually does not, in and of itself, constitute irreparable harm; such losses

are compensable by monetary damages.” Id. (citation omitted).



                                             3
         Case 2:19-cv-00048-NDF Document 19 Filed 04/09/19 Page 4 of 5



       Dr. Biles practices as an orthopedic physician in the small community of Cody,

Wyoming. With their musings on Facebook and Healthcare-Malpractice.com, Defendants

accuse Dr. Biles of deviant acts and various other forms of misconduct. Undoubtedly,

these severe charges will cause irreparable harm to Dr. Biles’ professional reputation as

an orthopedic surgeon in a small Wyoming community.

       While usually economic loss is not sufficient to constitute irreparable harm, in this

case Schneider recently declared bankruptcy and is currently serving a prison sentence

related to that bankruptcy. It is very unlikely that Schneider or the other Defendants have

the financial resources to provide any monetary relief in this case. For these reasons, the

Court finds Dr. Biles faces irreparable harm.

Balance of Interests

       Third, the named defendants have no legitimate interest in attempting to destroy

Dr. Biles’ professional reputation over the internet while simultaneously violating the

terms of a binding settlement agreement. Thus, Dr. Biles’ alleged injury clearly

outweighs any harm suffered by the defendants.

Public Interest

       Finally, removing the defendants’ disparaging allegations from the internet will

protect the public from false and misleading information regarding Dr. Biles’

professional reputation. Defendants had notice and opportunity to attend the hearing and

either failed or refused to attend. Thus, there is nothing in the record to suggest that any

of these statements are true and made for purposes of protecting the public. For these

reasons, the preliminary injunction will serve the public interest.

                                              4
          Case 2:19-cv-00048-NDF Document 19 Filed 04/09/19 Page 5 of 5



                                         CONCLUSION

        For all these reasons, the Court concludes a preliminary injunction is proper in this

case.

        IT IS ORDERED that Dr. Biles’ Request for Preliminary Injunction is

GRANTED. The defendants must remove all information regarding Dr. Biles from any

and all internet sites, including Facebook and Healthcare-Malpractice.com pending the

outcome in this case.

        Dated this WK day of April, 2019.



                                               CY D.
                                           NANCY  D FREUDENTHAL
                                           UNITED STATES DISTRICT JUDGE




                                              5
